Citation Nr: 1236190	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  04-28 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958, and from July 1958 to November 1968.  He died in March 1985.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for the cause of death.  Subsequent Board remands clarified the issue as a petition to reopen the claim.  

The Veteran's claim file was lost and has been reconstructed; the evidence of record indicates that an August 1985 rating decision denied service connection for the cause of the Veteran's death (but the decision is not in the reconstructed file).  

The appellant and her son appeared and testified at a Board hearing in October 2005 before a Veterans Law Judge (VLJ) sitting at Phoenix, Arizona.  A copy of the transcript of the hearing has been added to the record.  The VLJ before whom the appellant testified is no longer a Board employee and, as discussed below, the appellant has not been given the opportunity to provide testimony to a VLJ who will decide her claim.  

This matter was remanded by the Board in June 2007, November 2008, and August 2010 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the appellant's claim to reopen service connection for the cause of death, additional development of the evidence is again required.  

The appellant's last written communication with VA, in November 2005, indicated a mailing address in Duncan, Arizona.  As instructed by the Board remand in November 2008, the AMC sent the appellant a Veteran Claims Assistance Act (VCAA) letter dated in November 2009 to that address.  A document from the AMC dated December 10, 2009, noted that the letter could not be delivered.  Thereafter, a Social Security Administration (SSA) Inquiry Profile document noted that the appellant's address was in Memphis, Texas.  An April 2010 supplemental statement of the case (SSOC) was sent to the Memphis, Texas, address, but was returned to VA by the post office as undeliverable.  

Next, a LexisNexis Person Search document from the AMC indicated that the appellant's address was in Memphis, Texas, until February 2010, and thereafter was in Breckenridge, Texas; in Hale Center, Texas; again in Breckenridge, Texas; and, most recently, as of July 2010, again in Hale Center, Texas.  Regarding the last two addresses in Breckenridge and Hale Center, in September 2010 the AMC noted that they were unable to contact the appellant.  

The Board's August 2010 remand was sent to the appellant in Memphis, Arizona [sic].  In September 2010 the AMC sent her a letter requesting private medical records, as ordered by the Board's August 2010 remand, to Duncan, Arizona.  In May 2012 the RO mailed a SSOC to her in Duncan, Arizona.  Thereafter, a June 22, 2012, letter from the Board notified her that the VLJ before whom she testified in October 2005 was no longer a Board employee and that she could elect to have a new Board hearing or to have her case considered on the evidence of record.  It was sent to her at the same Duncan, Arizona, address.  This letter was returned to the Board as undeliverable and it was noted that it could not be forwarded.  

Clearly, VA does not know the appellant's current mailing address.  She has not sent any communications or documents to VA since November 2005.  Given the confusion regarding her current whereabouts and numerous returned letters, it is doubtful that she has received any information regarding the development of her case or notice letters as ordered by the Board in June 2007, November 2008, and August 2010, or that she has a right to have a new Board hearing before a VLJ who will decide her case.  

Therefore, the claim must be remanded so that VA can determine whether the appellant is still alive and, if so, her current mailing address.  If she can be located, she should be sent copies of the previous June 2007, November 2008, and August 2010 Board remands, a copy of the November 2009 VCAA letter, a letter again requesting private medical letters from Dr. Hirsh, Dr. Hudman and records from Hendrick Medical Center and M.C. Anderson Cancer Center as directed by the last Board remand, and a new letter asking her if she wants a new Board hearing before a VLJ or for her claim to be decided on the evidence of record.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following:

1.  Take all necessary steps to determine if the appellant is alive and, if so, her current mailing address, including contacting the SSA.  Given her age, it is highly likely that she is in receipt of SSA benefits.  Thereafter make a Formal Finding of all actions taken and any negative responses received in determining whether she is alive and her current mailing address.  

2.  If her mailing address is determined, send her copies of the previous June 2007, November 2008, and August 2010 Board remands, a copy of the November 2009 VCAA letter, and a letter asking her to provide private medical letters from Dr. Hirsh and Dr. Hudman and records from Hendrick Medical Center and M.C. Anderson Cancer Center or a proper release so that VA can obtain these records.  Document all requests and negative responses in the claim file.   

3.  Send the appellant a letter asking if she wants a new Board hearing before a VLJ at a local RO or for her claim to be decided on the evidence of record.  If she elects to have a new Travel Board hearing at a local RO, schedule her for it.  If she elects a Central Office or Video hearing, transfer her claim file back to the Board so she can be scheduled for it.  

4.  If she elects to not have a new Board hearing or her current address cannot be determined, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO must issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


